DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/19/2020 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 7-8, 14-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zubas et al (US 2013/0111461), in view of Huang et al (US 2016/0286466).
Regarding Claim 1, Zubas teaches amethod (Fig. 2A, method 200) of operation of a serving node in a communication network for updating subscriber data ([0021], Fig. 1, FOTA update from MDM server 106), comprising: receiving a modification of subscriber data for one or more subscribers ([0020], Fig. 1, MDM server 106 is configured to receive firmware updates from a firmware provider server 110, [0035], Fig. 2A, operation 202, wherein the MDM server 106 receives a request to register a subscriber for a presence-based FOTA update service); 
determining if updates to the subscriber data for the one or more subscribers are needed now ([0038-0039, Fig. 2A, operation 204, wherein the MDM server 106 generates a registration request and sends the registration request to the presence server 108, operation 206, wherein the MDM server 106 receives a current presence status of the subscriber, proceeds to operation 208, wherein the MDM server 106 determines whether a MDM session should be initiated to deliver a FOTA package to the mobile device 102 based upon the presence status), where determining if the updates are needed now is not based on reachability of the one or more subscribers ([0030], term presence as used herein refers to the availability, activity level, or operating state of a mobile device and/or a user associated therewith, presence status indicates a user's availability and/or current activity so that others can determine whether to send a message to a particular contact, presence status can include, but is not limited to, available, unavailable, do not disturb, idle, busy, offline or a custom status);

in response to determining that the updates to the subscriber data are not needed now, postponing the communication of the modification of the subscriber data for the one or more subscribers ([0042], Fig. 2A & 2C, if the MDM server 106 determines, at operation 208, that a MDM session should not be initiated, the method 200 proceeds to FIG. 2C and, particularly, to operation 222, the MDM server 106 waits for a new presence status from the presence server 108); 
determining that a user equipment has entered an active state ([0030], presence used herein refers to availability, activity level, or operating state of mobile device) where the user equipment has an associated subscriber ([0042], Fig. 2C, operation 224, wherein the MDM server 200 determines if a new presence status has been received from the presence server 108, if a new presence status has been received, the method 200 returns to FIG. 2A and, particularly, to operation 208, wherein the MDM server 106 determines if a MDM session should be initiated, if the MDM server 106 determines that a MDM session should be initiated, the method 200 proceeds to operation 210 and the subsequent operations); and 
communicating the modification of the subscriber data for a subscriber ([0039], operation 210, wherein the MDM server 106 initiates a MDM session and sends the FOTA package to the mobile device 102, operation 212, wherein the MDM server 106 receives a message from the mobile device 102 indicating acceptance of the FOTA package).  
While Zubas teaches the communication of a modification of the subscriber data ([0020-0021]), Zubas fails to teach determining if a communication for the associated subscriber has been postponed, 
In the same field of endeavor, Huang teaches determining if communication of the modification of the subscriber data for the associated subscriber has been postponed ([0058], Fig. 8, lines 865-870, UE 210 may exit power saving mode and may reestablish an RRC connection with MME 270, MME 250 may inform MTC-IWF 270 conformation that UE 210 is available to receive the information in line 880), 
in response to determining that the communication has been postponed, communicating the modification of the subscriber data for a subscriber to the one or more additional nodes ([0057], Fig. 8, MTC-IWF 270 may temporarily buffer the message from SCS 295 in line 855, [0058], Fig. 8, line 885, MTC-IWF 270 may send the message to UE 210, [0023], information transfer server 275 may buffer information until UE 210 becomes available, once UE 210 becomes available, information transfer server 275 may forward the information to UE 210, possibly via SMSC 290).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the use of device presence information, particularly in an active state, to determine whether over-the-air updates for mobile devices should be initiated or delayed, as taught in Zubas, to further include, upon determining data has been postponed, communicating said postponed data to through one or more nodes when the device is active, as taught in Huang, in order to relieve a wireless network of unnecessary communications while preventing the user device from missing relevant information by notifying of communications missed once the device returns to an active mode. (See Huang [0011])
Regarding Claim 3, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Zubas further teaches wherein the one or more subscribers comprises a plurality of subscribers ([0036], mobile telecommunications service provider may desire to initiate the request to register one or more subscribers for the presence-based 
Regarding Claim 5, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Zubas further teaches wherein receiving the modification of subscriber data for the one or more subscribers comprises receiving the modification of subscriber data for a group of subscribers ([0036], mobile telecommunications service provider may desire to initiate the request to register one or more subscribers for the presence-based FOTA update service for various reasons, such as the deployment of the presence-based FOTA update service for all or a portion of its subscribers).  
Regarding Claim 7, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Zubas further teaches wherein determining if the updates to the subscriber data for the one or more subscribers are needed now comprises determining if the user equipment associated with the subscriber is in the active state ([0030], term presence as used herein refers to the availability, activity level, or operating state of a mobile device and/or a user associated therewith, presence status indicates a user's availability and/or current activity so that others can determine whether to send a message to a particular contact, presence status can include, but not limited to, available, unavailable, do not disturb, idle, busy, offline or a custom status).  
Regarding Claim 8, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Zubas further teaches wherein the active state is a CONNECTED state ([0057], Fig. 8, line 845, MTC-IWF 270 may query MME 250 as to the availability of UE 210 to receive the message, [0056], during ECM CONNECTED state, UE 210 may be registered with MME 250 and have an active RRC connection with wireless network 220, [0052], UE 210 may establish RRC connection with eNB 230 and initiate TAU procedure with MME 250 indicating that UE 210 is active, 
Regarding Claim 14, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Zubas further teaches wherein the serving node is a Mobility Management Entity (MME) ([0056-0058], Fig. 8, MME 250).  
Regarding Claim 15, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Zubas further teaches wherein the serving node is a Serving General Packet Radio Service (GPRS) Support Node (SGSN) ([0025]).  
Regarding Claim 16, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Zubas further teaches wherein at least one of the one or more subscribers is associated with a Machine-Type Communications (MTC) device ([0022], MTC-IWF 270 may include one or more server devices that facilitate machine-to-machine (M2M) communications within wireless network 220, [0023], information transfer server 275 may buffer information until UE 210 becomes available, once UE 210 becomes available, information transfer server 275 may forward the information to UE 210, via SMSC 290, information transfer server 275 may be incorporated into MTC-IWF 270).  
Regarding Claim 17, Zubas teaches a method (Fig. 2A, method 200) of operation of a serving node in a communication network for updating subscriber data ([0021], Fig. 1, FOTA update from MDM server 106), comprising:
determining that a user equipment has entered an active state ([0030], presence used herein refers to availability, activity level, or operating state of mobile device) where the user equipment has an associated subscriber ([0038-0039, Fig. 2A, operation 204, wherein the MDM server 106 generates a registration request and sends the registration request to the presence server 108, operation 206, wherein the MDM server 106 receives a current presence status of the subscriber, proceeds to 
where postponement of the modification ([0042], Fig. 2A & 2C, if the MDM server 106 determines, at operation 208, that a MDM session should not be initiated, the method 200 proceeds to FIG. 2C and, particularly, to operation 222, the MDM server 106 waits for a new presence status from the presence server 108) is not based on reachability of the associated subscriber ([0030], term presence as used herein refers to the availability, activity level, or operating state of a mobile device and/or a user associated therewith, presence status indicates a user's availability and/or current activity so that others can determine whether to send a message to a particular contact, presence status can include, but is not limited to, available, unavailable, do not disturb, idle, busy, offline or a custom status); and
communicating the modification of the subscriber data for a subscriber ([0042], Fig. 2C, operation 224, wherein the MDM server 200 determines if a new presence status has been received from the presence server 108, if a new presence status has been received, the method 200 returns to FIG. 2A and, particularly, to operation 208, wherein the MDM server 106 determines if a MDM session should be initiated, if the MDM server 106 determines that a MDM session should be initiated, the method 200 proceeds to operation 210 and the subsequent operations, [0039], operation 210, wherein the MDM server 106 initiates a MDM session and sends the FOTA package to the mobile device 102, operation 212, wherein the MDM server 106 receives a message from the mobile device 102 indicating acceptance of the FOTA package).

In the same field of endeavor, Huang teaches determining if a communication has been postponed ([0058], Fig. 8, lines 865-870, UE 210 may exit power saving mode and may reestablish an RRC connection with MME 270, MME 250 may inform MTC-IWF 270 with conformation that UE 210 is available to receive the information in line 880), 
in response to determining that the communication has been postponed, communicating the modification of the subscriber data for a subscriber to the one or more additional nodes ([0057], Fig. 8, MTC-IWF 270 may temporarily buffer the message from SCS 295 in line 855, [0058], Fig. 8, line 885, MTC-IWF 270 may send the message to UE 210, [0023], information transfer server 275 may buffer information until UE 210 becomes available, once UE 210 becomes available, information transfer server 275 may forward the information to UE 210, possibly via SMSC 290).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the use of device presence information, particularly in an active state, to determine whether over-the-air updates for mobile devices should be initiated or delayed, as taught in Zubas, to further include, upon determining data has been postponed, communicating said postponed data to through one or more nodes when the device is active, as taught in Huang, in order to relieve a wireless network of unnecessary communications while preventing the user device from missing relevant information by notifying of communications missed once the device returns to an active mode. (See
Regarding Claim 18, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Zubas further teaches wherein the serving node is a Mobility Management Entity (MME) ([0056-0058], Fig. 8, MME 250).  
Regarding Claim 19, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Zubas further teaches wherein the serving node is a Serving General Packet Radio Service (GPRS) Support Node (SGSN) ([0025]).  
Regarding Claim 20, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Zubas further teaches wherein the user equipment is a Machine-Type Communications (MTC) device ([0022], MTC-IWF 270 may include one or more server devices that facilitate machine-to-machine (M2M) communications within wireless network 220, [0023], information transfer server 275 may buffer information until UE 210 becomes available, once UE 210 becomes available, information transfer server 275 may forward the information to UE 210, via SMSC 290, information transfer server 275 may be incorporated into MTC-IWF 270).4 Attorney Docket No. 3000-473 (P50556 US2) Serial No. 15/567,568  
Regarding Claim 27, Zubas teaches a serving node in a communication network for updating subscriber data ([0021], Fig. 1, FOTA update from MDM server 106), comprising: at least one processor; and memory storing instructions executable by the at least one processor ([0078-0080], Fig. 7) whereby the network node is operable (Fig. 2A, method 200) to:
receive a modification of subscriber data for one or more subscribers ([0020], Fig. 1, MDM server 106 is configured to receive firmware updates from a firmware provider server 110, [0035], Fig. 2A, operation 202, wherein the MDM server 106 receives a request to register a subscriber for a presence-based FOTA update service);5
Attorney Docket No. 3000-473 (P50556 US2) Serial No. 15/567,568determine if updates to the subscriber data for the one or more subscribers is needed now ([0038-0039, Fig. 2A, operation 204, wherein the MDM server 106 generates a registration request and sends the registration request to the presence server 108, operation 206, wherein the MDM server 106 
in response to determining that the updates to the subscriber data are needed now, communicate the modification of the subscriber data for the one or more subscribers ([0039], Fig. 2A, if the MDM server 106 determines that a MDM session should be initiated, the method 200 proceeds to operation 210, wherein the MDM server 106 initiates a MDM session and sends the FOTA package to the mobile device 102);
in response to determining that the updates to the subscriber data are not needed now, postpone the communication of the modification of the subscriber data for the one or more subscribers ([0042], Fig. 2A & 2C, if the MDM server 106 determines, at operation 208, that a MDM session should not be initiated, the method 200 proceeds to FIG. 2C and, particularly, to operation 222, the MDM server 106 waits for a new presence status from the presence server 108); 
determine that a user equipment has entered an active state  ([0030], presence used herein refers to availability, activity level, or operating state of mobile device) where the user equipment has an associated subscriber ([0042], Fig. 2C, operation 224, wherein the MDM server 200 determines if a new presence status has been received from the presence server 108, if a new presence status has been received, the method 200 returns to FIG. 2A and, particularly, to operation 208, wherein the MDM server 106 determines if a MDM session should be initiated, if the MDM server 106 determines that a 
communicate the modification of the subscriber data for a subscriber to the one or more additional nodes ([0039], operation 210, wherein the MDM server 106 initiates a MDM session and sends the FOTA package to the mobile device 102, operation 212, wherein the MDM server 106 receives a message from the mobile device 102 indicating acceptance of the FOTA package).  
While Zubas teaches the communication of a modification of the subscriber data ([0020-0021]), Zubas fails to teach determining if a communication for the associated subscriber has been postponed, in response to determining that the communication has been postponed, sending the communication to one or more additional nodes.
In the same field of endeavor, Huang teaches determining if communication of the modification of the subscriber data for the associated subscriber has been postponed ([0058], Fig. 8, lines 865-870, UE 210 may exit power saving mode and may reestablish an RRC connection with MME 270, MME 250 may inform MTC-IWF 270 conformation that UE 210 is available to receive the information in line 880), 
in response to determining that the communication has been postponed, communicating the modification of the subscriber data for a subscriber to the one or more additional nodes ([0057], Fig. 8, MTC-IWF 270 may temporarily buffer the message from SCS 295 in line 855, [0058], Fig. 8, line 885, MTC-IWF 270 may send the message to UE 210, [0023], information transfer server 275 may buffer information until UE 210 becomes available, once UE 210 becomes available, information transfer server 275 may forward the information to UE 210, possibly via SMSC 290).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the use of device presence information, particularly in an active state, to determine whether over-the-air updates for mobile devices should be initiated or delayed, as taught in Zubas, to further include, upon determining data has been postponed, communicating said See Huang [0011])

Claims 4, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zubas et al (US 2013/0111461), in view of Huang et al (US 2016/0286466), and further in view of 3GPP TS 29.272 V13.5.1 (2016-03)(hereinafter “3GPP”).
Regarding Claim 4, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein receiving the modification of subscriber data comprises receiving the modification of subscriber data from a Home Subscriber Service.
In the same field of endeavor, 3GPP teaches wherein receiving the modification of subscriber data comprises receiving the modification of subscriber data from a Home Subscriber Service (HSS) (pg. 41, sec. 5.2.4.1.1 reset procedure used by HSS to indicate to MME and SGSN failure has occurred, where Reset-IDs used to identify set of impacted subscribers, pg. 42, sec. 5.2.4.1.2 when receiving a Reset message the MME or SGSN or combined MME/SGSN shall mark all impacted subscriber records " Location Information Confirmed in HSS " as "Not Confirmed" if the Reset-IDs IE is supported and received, the MME or SGSN or combined MME/SGSN shall make use of the Reset-IDs (together with the HSS's realm) in order to determine which subscriber records are impacted (i.e. check whether at least one received Reset-ID is associated with the subscriber); otherwise the MME or SGSN or combined MME/SGSN shall make use of the HSS Identity received in the Origin-Host A VP (by comparing it with the value stored after successful ULA) and may make use of the received User-Id-List (if any) in order to determine which subscriber records are impacted, at next authenticated radio contact with the UE 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the use of device presence information, particularly in an active state, to determine whether over-the-air updates for mobile devices should be initiated or delayed, as taught in Zubas, modified by Huang, to further include modifications and updates of subscriber data intended for multiple devices from other network entities among communications prohibited in a power saving mode, as taught in 3GPP, in order to conserve both device power and network resources as well as operate in accordance with delineated industry standards and guidelines for both subscriber modifications and power saving communications.
Regarding Claim 6, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination fails to teach wherein the group of subscribers is identified by a Reset-ID. 
In the same field of endeavor, 3GPP teaches wherein the group of subscribers is identified by a Reset-ID (pg. 41, sec. 5.2.4.1.1 reset procedure used by HSS to indicate to MME and SGSN failure has occurred, where Reset-IDs used to identify set of impacted subscribers, pg. 42, sec. 5.2.4.1.2 when receiving a Reset message the MME or SGSN or combined MME/SGSN shall mark all impacted subscriber records " Location Information Confirmed in HSS " as "Not Confirmed" if the Reset-IDs IE is supported and received, the MME or SGSN or combined MME/SGSN shall make use of the Reset-IDs (together with the HSS's realm) in order to determine which subscriber records are impacted (i.e. check whether at least one received Reset-ID is associated with the subscriber); otherwise the MME or SGSN or combined MME/SGSN shall make use of the HSS Identity received in the Origin-Host A VP (by comparing it with the value stored after successful ULA) and may make use of the received User-Id-List (if any) in order to determine which subscriber records are impacted, at next authenticated radio 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the use of device presence information, particularly in an active state, to determine whether over-the-air updates for mobile devices should be initiated or delayed, as taught in Zubas, modified by Huang, to further include modifications and updates of subscriber data intended for multiple devices from other network entities among communications prohibited in a power saving mode, as taught in 3GPP, in order to conserve both device power and network resources as well as operate in accordance with delineated industry standards and guidelines for both subscriber modifications and power saving communications.
Regarding Claim 9, Zubas, as modified by Huang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein postponing the communication of the modification of the subscriber data for the one or more subscribers comprises storing an indication that the one or more subscribers have a modification that needs to be communicated.
In the same field of endeavor, 3GPP teaches wherein postponing the communication of the modification of the subscriber data for the one or more subscribers comprises storing an indication that the one or more subscribers have a modification that needs to be communicated (pg. 41, sec. 5.2.4.1.1 reset procedure used by HSS to indicate to MME and SGSN failure has occurred, where Reset-IDs used to identify set of impacted subscribers, pg. 42, sec. 5.2.4.1.2 when receiving a Reset message the MME or SGSN or combined MME/SGSN shall mark all impacted subscriber records " Location Information Confirmed in HSS " as "Not Confirmed" if the Reset-IDs IE is supported and received, the MME or SGSN or combined MME/SGSN shall make use of the Reset-IDs (together with the HSS's realm) in order to determine which subscriber records are impacted (i.e. check whether at least one received Reset-ID is associated with the subscriber); otherwise the MME or SGSN or combined MME/SGSN shall make use of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the use of device presence information, particularly in an active state, to determine whether over-the-air updates for mobile devices should be initiated or delayed, as taught in Zubas, modified by Huang, to further include modifications and updates of subscriber data intended for multiple devices from other network entities among communications prohibited in a power saving mode, as taught in 3GPP, in order to conserve both device power and network resources as well as operate in accordance with delineated industry standards and guidelines for both subscriber modifications and power saving communications.
Regarding Claim 10, Zubas, as modified by Huang and 3GPP, teaches all aspects of the claimed invention as disclosed in Claim 9 above. 3GPP further teaches wherein the indication is a subscription data updated flag (pg. 41, sec. 5.2.4.1.1 reset procedure used by HSS to indicate to MME and SGSN failure has occurred, where Reset-IDs used to identify set of impacted subscribers, pg. 42, sec. 5.2.4.1.2 when receiving a Reset message the MME or SGSN or combined MME/SGSN shall mark all impacted subscriber records " Location Information Confirmed in HSS " as "Not Confirmed" if the Reset-IDs IE is supported and received, the MME or SGSN or combined MME/SGSN shall make use of the Reset-IDs (together with the HSS's realm) in order to determine which subscriber records are impacted (i.e. check whether at least one received Reset-ID is associated with the subscriber); otherwise the MME or SGSN or combined MME/SGSN shall make use of the HSS Identity received in the Origin-Host A VP (by comparing it with the value stored after successful ULA) and may make use of the received User-Id-List 
Regarding Claim 11, Zubas, as modified by Huang and 3GPP, teaches all aspects of the claimed invention as disclosed in Claim 10 above. 3GPP further teaches wherein the subscription data updated flag has a value of NOT_COMMITTED (pg. 41, sec. 5.2.4.1.1 reset procedure used by HSS to indicate to MME and SGSN failure has occurred, where Reset-IDs used to identify set of impacted subscribers, pg. 42, sec. 5.2.4.1.2 when receiving a Reset message the MME or SGSN or combined MME/SGSN shall mark all impacted subscriber records " Location Information Confirmed in HSS " as "Not Confirmed" if the Reset-IDs IE is supported and received, the MME or SGSN or combined MME/SGSN shall make use of the Reset-IDs (together with the HSS's realm) in order to determine which subscriber records are impacted (i.e. check whether at least one received Reset-ID is associated with the subscriber); otherwise the MME or SGSN or combined MME/SGSN shall make use of the HSS Identity received in the Origin-Host A VP (by comparing it with the value stored after successful ULA) and may make use of the received User-Id-List (if any) in order to determine which subscriber records are impacted, at next authenticated radio contact with the UE concerned, if the subscriber record “Location Information Confirmed in HSS” is marked as “Not Confirmed” the restoration procedure shall be triggered).
Regarding Claim 12, Zubas, as modified by Huang and 3GPP, teaches all aspects of the claimed invention as disclosed in Claim 9 above. 3GPP further teaches wherein the indication is a specific value for a “Location Information Confirmed in the Home Subscriber Service (HSS)” parameter (pg. 41, sec. 5.2.4.1.1 reset procedure used by HSS to indicate to MME and SGSN failure has occurred, where Reset-IDs used to identify set of impacted subscribers, pg. 42, sec. 5.2.4.1.2 when receiving a Reset message the MME or SGSN or combined MME/SGSN shall mark all impacted subscriber records " Location Information Confirmed in HSS " as "Not Confirmed" if the Reset-IDs IE is supported and received, the 
Regarding Claim 13, Zubas, as modified by Huang and 3GPP, teaches all aspects of the claimed invention as disclosed in Claim 12 above. 3GPP further teaches wherein the specific value is UPDATED_NOT_ COMMITTED (pg. 41, sec. 5.2.4.1.1 reset procedure used by HSS to indicate to MME and SGSN failure has occurred, where Reset-IDs used to identify set of impacted subscribers, pg. 42, sec. 5.2.4.1.2 when receiving a Reset message the MME or SGSN or combined MME/SGSN shall mark all impacted subscriber records " Location Information Confirmed in HSS " as "Not Confirmed" if the Reset-IDs IE is supported and received, the MME or SGSN or combined MME/SGSN shall make use of the Reset-IDs (together with the HSS's realm) in order to determine which subscriber records are impacted (i.e. check whether at least one received Reset-ID is associated with the subscriber); otherwise the MME or SGSN or combined MME/SGSN shall make use of the HSS Identity received in the Origin-Host A VP (by comparing it with the value stored after successful ULA) and may make use of the received User-Id-List (if any) in order to determine which subscriber records are impacted, at next authenticated radio contact with the UE concerned, if the subscriber record “Location Information Confirmed in HSS” is marked as “Not Confirmed” the restoration procedure shall be triggered).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2016/0286466), in view of 3GPP TS 29.272 V13.5.1 (2016-03)(hereinafter “3GPP”), and further in view of Zubas et al (US 2013/0111461).
Regarding Claim 21, Huang teaches a method (Fig. 8) of operation of a serving node in a communication network for updating subscriber data ([0054], Fig. 8, functionality of UE mode server 255 has been incorporated into MME 250 and functionality of information transformation server 275 has been incorporated into MTC-IWF 270), comprising: where the user equipment has an associated subscriber ([0024], HSS 280 may manage, update, and/or store, in a memory associated with HSS 280, profile information associated with a subscriber of UE 210);
determining if communication of information for the subscriber has been postponed ([0058], Fig. 8, lines 875-880, MME 250 may inform MTC-IWF 270 with conformation that UE 210 is available to receive the information in line 880);
in response to determining that the communication has been postponed, communicating the information for the subscriber to another node ([0057], Fig. 8, MTC-IWF 270 may temporarily buffer the message from SCS 295 in line 855, [0058], Fig. 8, line 885, MTC-IWF 270 may send the message to UE 210, [0023], information transfer server 275 may buffer information until UE 210 becomes available, once UE 210 becomes available, information transfer server 275 may forward the information to UE 210, possibly via SMSC 290).
Huang fails to teach wherein the information is a modification of subscriber data, determining that a user equipment has moved to a second serving node, and communicating the modification of the subscriber data for the subscriber to the second serving node.
In the same field of endeavor, 3GPP teaches wherein the information is a modification of subscriber data (pg. 28, Sec. 5.2.2.1.1 Insert Subscriber Data Procedure shall be used between HSS and MME and between HSS and SGSN for updating and/or requesting certain user data in the MME or SGSN 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prohibiting communications towards one or more subscribers when it is determined the information is not needed, as indicated by whether the subscriber is currently in an active mode or power saving mode of operation, as taught in Huang, to further include modifications and updates of subscriber data from other network entities among communications prohibited in a power saving mode, as taught in 3GPP, in order to conserve both device power and network resources as well as operate in accordance with delineated industry standards and guidelines for both subscriber modifications and power saving communications.

In the same field of endeavor, Zubas teaches wherein the postponement of the modification ([0042], Fig. 2A & 2C, if the MDM server 106 determines, at operation 208, that a MDM session should not be initiated, the method 200 proceeds to FIG. 2C and, particularly, to operation 222, the MDM server 106 waits for a new presence status from the presence server 108) is not based on the reachability of the associated subscriber ([0030], term presence as used herein refers to the availability, activity level, or operating state of a mobile device and/or a user associated therewith, presence status indicates a user's availability and/or current activity so that others can determine whether to send a message to a particular contact, presence status can include, but is not limited to, available, unavailable, do not disturb, idle, busy, offline or a custom status).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prohibiting communications towards one or more subscribers when it is determined the information is not needed, as indicated by whether the subscriber is currently in an active mode or power saving mode of operation, as taught in Huang, including modifications and updates of subscriber data from other network entities among communications prohibited in a power saving mode, as taught in 3GPP, to further include considerations other than the reachability of the device, such as the activity level and operating state, in determining presence information and whether communications should be delayed, as taught in Zubas, in order to reduce inconvenience to the user and conserve device and network resources by initiating subscriber updates only when appropriate to do so. (See Zubas [0004-0006])
Regarding Claim 22, Huang, as modified by 3GPP and Zubas, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Huang further teaches wherein at least one of the serving node and the second serving node is a Mobility Management Entity (MME) ([0056-0058], Fig. 8, MME 250).
Regarding Claim 23,
Regarding Claim 24, Huang, as modified by 3GPP and Zubas, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Huang further teaches wherein the user equipment is a Machine-Type Communications (MTC) device ([0022], MTC-IWF 270 may include one or more server devices that facilitate machine-to-machine (M2M) communications within wireless network 220, [0023], information transfer server 275 may buffer information until UE 210 becomes available, once UE 210 becomes available, information transfer server 275 may forward the information to UE 210, possibly via SMSC 290, information transfer server 275 may be incorporated into MTC-IWF 270).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sen et al (US 2013/0283257) discloses postponing one or more network access updates unless the updates are relevant to a currently active network connection ([0062-0063], Fig. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641